Citation Nr: 1722296	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-49 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol use disorder, to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317. 

2. Entitlement to service connection for a renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317. 

3.  Entitlement to service connection for tinea pedis and cruris as due to a qualifying chronic disability under 38 CFR § 3.317.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA RO in Portland, Oregon.

These issues were remanded by the Board in October 2012 for further development, which has since been conducted.  The Board notes that the issues of entitlement to service connection for fibromyalgia and obstructive sleep apnea were also remanded in October 2012 for further development.  However, service connection was subsequently granted for fibromyalgia and obstructive sleep apnea in a September 2016 rating decision.  This decision was a complete grant of benefits with respect to these issues of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues of service connection are no longer on appeal before the Board.

The issue of entitlement to service connection for tinea pedis and cruris as due to a qualifying chronic disability under 38 CFR § 3.317 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record does not show a psychiatric disorder other than PTSD with major depressive disorder and alcohol use disorder to be etiologically related to a disease, injury, or event in service, to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317. 
2.  The most probative evidence of record does not show a renal disorder to be etiologically related to a disease, injury, or event in service, to include as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a psychiatric disorder other than PTSD with major depressive disorder and alcohol use disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2016).

2.  Service connection is not warranted for a renal disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

1. Entitlement to service connection for a psychiatric disorder other than PTSD with major depressive disorder and alcohol use disorder, to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317. 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that the Veteran has already been granted service connection for PTSD with major depressive disorder and alcohol use disorder.  

Upon review of all evidence of record, the Board finds no medical evidence diagnosing the Veteran with a psychiatric disorder other than PTSD with major depressive disorder and alcohol use disorder.  An April 2010 VA examiner noted the Veteran as having PTSD, major depressive disorder, and alcohol abuse.  A January 2015 VA examiner diagnosed the Veteran with PTSD and alcohol use disorder.  A July 2015 VA examiner diagnosed the Veteran with PTSD and major depressive disorder.  Additionally, post-service treatment records show no evidence of psychiatric disabilities other than PTSD and major depressive disorder and alcohol use disorder.  As such, service connection cannot be granted for a psychiatric disorder other than PTSD with major depressive disorder and alcohol use disorder on a direct or a secondary basis.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  

Service connection also cannot be granted under 38 C.F.R. § 3.317, as the Veteran's psychiatric symptoms are not related to an undiagnosed illness but have been linked to his already service-connected PTSD with major depressive disorder and alcohol use disorder.  In addition, as the Veteran is already being compensated for his current total psychiatric picture presented, service connection for an additional co-existing psychiatric condition would be a moot point.  

The Veteran's lay statements have been considered in this decision.  He is competent to report his observable psychiatric symptoms.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
	
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Entitlement to service connection for a renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317. 

The Veteran is seeking entitlement to service connection for a renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317.

While the Board recognizes the Veteran's sincere belief in his claim, there is simply no medical evidence of record supporting his assertion that he has a renal disorder.  Specifically, a February 2015 VA treatment record noted no kidney disease.  Additionally, the Board finds that the Veteran is not competent to diagnose himself with a renal disorder, as he has no medical training or expertise that would qualify him to do so.  Determining the presence of a renal disorder requires inquiry until biological processes and pathology, and are not within the competence of the Veteran in this case.  As such, service connection cannot be granted for a renal disorder on a direct basis.

With regard to granting service connection under 38 C.F.R. § 3.317, there is no medical or lay evidence of record documenting symptoms related to his kidneys or to a renal disorder. 

Therefore, the Board finds that there is no competent evidence diagnosing the Veteran with a renal disorder of any kind, the claims file contains no medical evidence documenting complaints or symptoms of an undiagnosed illness related to his kidneys, the Veteran is not competent to diagnose himself with a renal disorder, and the Veteran has not identified specific symptoms related to a renal disorder.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a renal disorder, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD with major depressive disorder and alcohol use disorder, to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317 is denied. 

Entitlement to service connection for a renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317 is denied.


REMAND

With regard to the Veteran's tinea pedis and cruris claim, a February 2015 VA examiner diagnosed the Veteran with dermatitis and determined that this condition is less likely than not (less than 50 percent probability) due to or a result of an injury or disease incurred in service.  The examiner noted that there is no mention of this skin condition in the service treatment records, which were reviewed in detail, and the Veteran did not mention any skin complaints to his private care provider or his first visit to Roseburg VA Medical Center (VAMC) in June 2010, seven years after his military discharge.

A September 2016 VA examiner noted that it is less likely as not that the Veteran's diagnosed skin condition (dermatitis) is considered a medically unexplained chronic multi-symptom illness.  This examiner essentially indicated that this skin condition was contact dermatitis due to a local reaction to topical skin irritants. 

An October 2016 VA examiner noted that the 2015 VA examiner apparently inadvertently chose the incorrect answer when saying that there were not any additional signs and/or symptoms that may represent undiagnosed illness.  The examiner found that the dermatitis currently diagnosed is an "unspecified" diagnosis because the symptoms do not readily conform to the diagnostic criteria for the typical skin conditions (psoriasis, eczema, contact dermatitis) and would be considered a chronic multi-symptom illness.  The fact that the Veteran has not had this documented in his medical records in or out of the service is understandable.  Minor skin conditions are usually treated initially with over the counter medications by most people.  It is not unusual for Veterans or patients in other practices not to mention skin conditions that are not causing severe symptoms or that respond, even a little, to over the counter remedies.  Dermatophytosis and tinea pedis are diagnosable conditions with known etiologies.  It is less likely than not that Veteran's dermatophytosis or tinea pedis are due to any chemical or other environmental exposures in the service.

The Board finds the medical opinions of record inadequate to evaluate this claim.  Specifically, the October 2016 VA opinion is the only opinion that addressed the etiology of the Veteran's dermatophytosis and tinea pedis.  However, this opinion was not supported by a rationale.  Moreover, the September 2016 VA examiner specifically indicated that the Veteran's dermatitis was contact dermatitis, and the October 2016 VA examiner did not provide a detailed discussion with regard to contact dermatitis in the determination that the Veteran's dermatitis is a chronic multi-symptom illness.  As such, the Board finds that a clarifying opinion on these matters should be obtained.

Upon remand, all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the October 2016 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should respond to the following:

a. Opine as to whether it is at least as likely as not that dermatophytosis, tinea pedis, or tinea cruris was incurred during, or caused or aggravated by the Veteran's service.  The examiner should provide a complete rationale for any opinions provided.

b. Opine as to whether it is at least as likely as not that the Veteran's dermatitis was incurred in, or caused or aggravated by his service.  The examiner should discuss whether the Veteran's dermatitis is a diagnosable condition, such as contact dermatitis, or whether his dermatitis is an unexplained skin condition due to an undiagnosed illness or a medically unexplained multi-symptom illness.  The examiner should provide a complete rationale for any opinions provided.

If additional examination is needed to render the above-requested opinions, such should be provided.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the States for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


